In re: Ramond Eames applying for writs of certiorari, prohibition, mandamus and habeas corpus.
Writ refused. It does not appear that the time granted on the continuance involves an abuse of discretion.
BARHAM, J., is of the opinion the writ should be granted.
There is no discretion vested in the trial court in the matter of preliminary examination right before in*693■dictment or bill of information is filed — as "here. See C.Cr.P. articles 292 and 293.
TATE, J., concurs in denial.
The hearing on the motion for preliminary examination was continued to February 17, 1972 at 9:00 A. M. The majority holds that, under the exceptional circumstances (witnesses ■hospitalized, etc.), the trial court did not abuse its discretion in granting this limited ■continuance. Our denial at this time is of course without prejudice to the relator’s right to renew the application if the hearing is not held on the date fixed.
DIXON, J., concurs in the reasons assigned by Justice TATE.